            Case 1:21-cv-02110-CM Document 7 Filed 03/22/21 Page 1 of 4
            Case 1:21-cv-02110-CM Document 5-2 Filed 03/19/21 Page 2 of 5




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF EW YORK



UNITED STATES SECURITIES                                     Case No. 21 civ. 2110 (CM)
AND EXCHANGE COMMISSION,

                Plainti~

       v.

NICHOLAS KABYLAFKAS,

                Defendant.



     OW:f)#OOtro] JUDGME TASTO DEFE DANT NICHOLAS KABYLAFKAS

       The Securities and Exchange Commission having filed a Complaint and Defendant            iko

(''Niko") Kabylafkas (''Defendant") having entered a general appearance, consented to the

Court's jurisdiction over himself and the subject matter of this action, consented to entry of this

Judgment without admitting or denying the allegations of the Complaint (except as to

jurisdiction and except as otherwise provided herein in paragraph V) (the "Consent"), waived

findings of fact and conclusions of law, and waived any right to appeal from this Judgment:

                                                  I.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section l0(b) of the

Exchange Act[IS U.S.C. § 78j(b)] and Rule I0b-5 promulgated thereunder [17 C.F.R.

§ 240. l 0b-5], by using any means or instrumentality of interstate commerce, or of the mails, or

of any facility of any national securities exchange, in connection with the purchase or sale of any

security:                                                               .r,========,
                                                                         ..   USDCSDN'Y
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC#:          ,.     I'
                                                                              DATE FILED: ) /tJ..t /Z(
            Case 1:21-cv-02110-CM Document 7 Filed 03/22/21 Page 2 of 4
            Case 1:21-cv-02110-CM Document 5-2 Filed 03/19/21 Page 3 of 5




          (a)      to employ any device, scheme, or artifice to defraud;

          (b)      to make any untrue statement of a material fact or to omit to state a material fact

                    necessary in order to make the statements made, in the light of the circumstances

                    under which they were made, not misleading; or

          (c)       to engage in any act, practice, or course of business which operates or would

                    operate as a fraud or deceit upon any person.

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant' s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                     II.

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

(the "Securities Act" ) [15 U.S.C. §77q(a)] in the offer or sa le of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

    (a)         to employ any device, scheme, or artifice to defraud;

    (b)          to obtain money or property by means of any untrue statement of a material fact or

                 any omission of a material fact necessary in order to make the statements made, in

                 light of the circumstances under which they were made, not misleading; or

    (c)          to engage in any transaction, practice, or course of business which operates or would

                 operate as a fraud or deceit upon the purchaser.



                                                      2
         Case 1:21-cv-02110-CM Document 7 Filed 03/22/21 Page 3 of 4
         Case 1:21-cv-02110-CM Document 5-2 Filed 03/19/21 Page 4 of 5




       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) the above defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with the above defendant or with anyone described in (a).

                                                 III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently barred from participating in an offering of penny stock, including engaging in

activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing or
                                       -   -   - -- - - - - - - - - - -- -

attempting to induce the purchase or sale of any penny stock. A penny stock is any equity

security that has a price of less than five dollars, except as provided in Rule 3a51-1 under the

Exchange Act[17 C.F.R. 240.3a51-l].

                                                 IV.

        IT IS HEREBY FURTHER ORDERED , ADJUDGED, AND DECREED that Defendant

shall pay disgorgement of ill-gotten gains, prejudgment interest thereon, and a civil penalty

pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 2l(d)(3) of the

Exchange Act [15 U.S.C. § 78u(d)(3)]. The Court shall determine the amounts of the

disgorgement, civil penalty, and prejudgment interest upon motion of the Commission.

Prejudgment interest shall be calculated based on the rate of interest used by the Internal

Revenue Service for the underpayment of federal income tax as set forth in 26 U.S. C.

§ 662l(a)(2). In connection with the Commission's motion for disgorgement and/or civil

penalties, and at any hearing held on such a motion: (a) Defendant will be precluded from

arguing that he did not violate the federal securities laws as alleged in the Complaint; (b)



                                                   3
          Case 1:21-cv-02110-CM Document 7 Filed 03/22/21 Page 4 of 4
          Case 1:21-cv-02110-CM Document 5-2 Filed 03/19/21 Page 5 of 5




Defendant may not challenge the validity of the Consent or this Judgment; (c) solely for the

purposes of such motion, the allegations of the Complaint shall be accepted as and deemed true

by the Court; and (d) the Court may determine the issues raised in the motion on the basis of

affidavits, declarations, excerpts of sworn deposition or investigative testimony, and

documentary evidence, without regard to the standards for summary judgment contained in Rule

56(c) of the Federal Rules of Civil Procedure. In connection with the Commission's motion for

disgorgement and/or civil penalties, the parties may take discovery, including discovery from

appropriate non-parties.

                                                      V.

         IT IS FURTHER ORDERED, ADJUDGED, A D DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.

                                                      VI.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                                      VII.

         There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.


Dated:   /r!~ JJ
                                               UNITED STATES DISTRICT JUDGE




                                                  4
